Order filed August 26, 2021.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-21-00139-CV
                                  ____________

     IN THE MATTER OF THE MARRIAGE OF JOSEPH EMANUEL
             MURGOLA AND KIMBERLY ANN BLYTHE


                    On Appeal from the 507th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2019-12994


                                       ORDER

      The reporter’s record in this case was due April 12, 2021. See Tex. R. App.
P. 35.1. On July 23, 2021, this court granted the official court reporter’s fourth
request for extension of time to file the record until August 17, 2021, informing the
reporter, Jenine Redden, that no further extensions would be granted absent
exceptional circumstances. On August 18, 2021, Jenine Redden filed a fifth request
for extension of time to file her portion of the record.

      We order Jenine Redden, the official court reporter, to file the record in this
appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Jenine Redden does not timely file the record as ordered,
we may issue an order directing the trial court to conduct a hearing to determine
the reason for the failure to file the record.



                                     PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Hassan and Poissant.